NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                             ASHLEE C., Appellant,

                                         v.

            DEPARTMENT OF CHILD SAFETY, A.T., Appellees.

                              No. 1 CA-JV 16-0053
                                FILED 9-15-2016


           Appeal from the Superior Court in Maricopa County
                             No. JD29539
          The Honorable William R. Wingard, Judge Pro Tempore

                                   AFFIRMED


                                    COUNSEL

The Stavris Law Firm PLLC, Scottsdale
By Christopher Stavris
Counsel for Appellant

Arizona Attorney General’s Office, Tucson
By Cathleen E. Fuller
Counsel for Appellee Department of Child Safety
                         ASHLEE C. v. DCS, A.T.
                          Decision of the Court



                      MEMORANDUM DECISION

Judge Kenton D. Jones delivered the decision of the Court, in which
Presiding Judge Lawrence F. Winthrop and Judge Patricia K. Norris joined.


J O N E S, Judge:

¶1           Ashlee C. (Mother) appeals the juvenile court’s order
terminating her parental rights to A.T. (Child), arguing the juvenile court
erred in proceeding with the termination hearing in her absence.1 For the
following reasons, we affirm.

                FACTS2 AND PROCEDURAL HISTORY

¶2             In December 2014, the Department of Child Safety (DCS) filed
a petition alleging Child was dependent as to Mother on the grounds of
neglect, substance abuse, and domestic violence. Mother was offered
substance abuse testing and treatment, domestic violence group therapy,
and parent aide services to facilitate supervised visitation.            Her
participation was inconsistent. In April 2015, the juvenile court adjudicated
Child dependent as to Mother after she failed to appear at the dependency
adjudication hearing without good cause.

¶3           In June 2015, after all services were closed as a result of
Mother’s lack of participation, the juvenile court granted DCS’s request to
change the case plan to severance and adoption. DCS immediately moved
to terminate the parent-child relationship, alleging severance was
warranted on the grounds that Mother: (1) abandoned the child by failing
to provide reasonable support for, maintain regular contact with, and/or
provide normal supervision of Child, and (2) substantially neglected or

1     The parental rights of Child’s father were also terminated, but he
does not challenge the court’s order and is not a party to this appeal.

2      We view the facts in the light most favorable to upholding the
juvenile court’s order terminating parental rights. Ariz. Dep’t of Econ. Sec.
v. Matthew L., 223 Ariz. 547, 549, ¶ 7 (App. 2010) (citing Manuel M. v. Ariz.
Dep’t of Econ. Sec., 218 Ariz. 205, 207, ¶ 2 (App. 2008)).




                                     2
                           ASHLEE C. v. DCS, A.T.
                            Decision of the Court

willfully refused to remedy the circumstances causing Child to be in an out-
of-home placement for six months or longer. See Ariz. Rev. Stat. (A.R.S.)
§§ 8-531(1),3 -533(B)(1), (8)(b). An initial severance hearing was scheduled
for August 2015.

¶4            Mother appeared telephonically at the initial severance
hearing, and the juvenile court determined her failure to appear personally
was without good cause but scheduled a status conference to allow Mother
the opportunity to establish otherwise.          Mother again appeared
telephonically, and the court scheduled a termination hearing for January
2016, “giv[ing] the mother one additional opportunity to appear in person.”
The court also ordered DCS to arrange personal transportation for Mother
from her home to the court. When Mother did not appear at the termination
hearing, the court, finding no good cause for her failure to appear,
proceeded in her absence.

¶5           After taking testimony and evidence, the juvenile court found
DCS had proven by clear and convincing evidence that termination of
Mother’s parental rights was warranted on the grounds of abandonment
and time in out-of-home care. The court also found by a preponderance of
the evidence that severance was in Child’s best interests and entered an
order terminating Mother’s parental rights. Mother filed an unsuccessful
motion to set aside the judgment and timely appealed the termination
order. We have jurisdiction pursuant to A.R.S. §§ 8-235(A), 12-120.21(A)(1),
and -2101(A)(1) and Arizona Rule of Procedure for the Juvenile Court
103(A).

                                DISCUSSION

¶6             Although the right to the custody and control of one’s
children is fundamental, it is not absolute. See Michael J. v. Ariz. Dep’t of
Econ. Sec., 196 Ariz. 246, 248, ¶¶ 11-12 (2000). If a parent is properly served
with a motion for termination, has notice of a hearing, and is advised of the
consequences for failing to appear, but the parent does not appear and no
good cause is shown for that failure, the juvenile court may find the parent
has waived her rights and is deemed to have admitted the statutory bases
for termination as alleged in the motion. A.R.S. § 8-863(C); see also Ariz. R.P.
Juv. Ct. 65(C)(6)(c); Christy A. v. Ariz. Dep’t of Econ. Sec., 217 Ariz. 299, 304,
¶ 13 (App. 2007).



3     Absent material changes from the relevant date, we cite a statute’s
current version.


                                        3
                          ASHLEE C. v. DCS, A.T.
                           Decision of the Court

¶7             Mother does not argue she did not know of the date of the
termination hearing, and the record reflects Mother was on notice that her
parental rights could be terminated if she failed to attend proceedings
without good cause. Mother argues instead that the juvenile court erred in
concluding she lacked good cause for her failure to appear at the
termination hearing because, she contends, the prearranged transportation
— a commercial taxi service — did not show up at her house to pick her up.
We review the court’s finding that a parent lacked good cause for her failure
to appear for an abuse of discretion and will reverse only if “the juvenile
court’s exercise of that discretion was manifestly unreasonable, or exercised
on untenable grounds, or for untenable reasons.” Adrian E. v. Ariz. Dep’t of
Econ. Sec., 215 Ariz. 96, 101, ¶ 15 (App. 2007) (quoting Lashonda M. v. Ariz.
Dep’t of Econ. Sec., 210 Ariz. 77, 83, ¶ 19 (App. 2005)) (internal quotations
omitted).

¶8            According to the juvenile court’s factual findings:

       At the time of trial the DCS supervisor . . . called the taxi
       service to verify why Mother was not transported. The taxi
       service informed DCS that . . . a taxi was sent to pick up
       Mother and no one answered the door at Mother’s residence
       when the taxi arrived. . . . At the time of trial Mother had not
       contacted DCS, the Court, or her attorney regarding
       transportation issues or good cause for not appearing at trial.

Although our initial review of the record revealed no evidence to support
or refute these findings, this Court temporarily stayed the appeal to allow
the parties to develop and supplement the record on this issue.
Accordingly, the juvenile court scheduled and held an evidentiary hearing
in August 2016.         Although she had notice of and pre-arranged
transportation for the hearing, Mother was not at her residence when the
taxi service arrived to pick her up, and she did not attend. Her counsel,
however, did appear and participate in the hearing, during which DCS
presented exhibits and testimony from the DCS case manager supporting
the court’s original findings, which the court reiterated during the limited
remand.

¶9             Although Mother provides a contrary explanation on appeal,
we defer to the juvenile court’s resolution of conflicts in the evidence. See
Pima Cty. Severance Action No. S-1607, 147 Ariz. 237, 239 (1985) (“[W]e defer
to the judgment of the trial court which had the opportunity to assess the
credibility, attitude and condition of the parties at trial.”) (citing Pima Cty.
Juv. Action No. S-624, 126 Ariz. 488, 490 (App. 1980)). On this record, the


                                       4
                         ASHLEE C. v. DCS, A.T.
                          Decision of the Court

court could reasonably determine that Mother’s unavailability was of her
own volition and that she did not have good cause for her failure to appear.
Mother has shown no abuse of discretion. See, e.g., Bob H. v. Ariz. Dep’t of
Econ. Sec., 225 Ariz. 279, 281-82, ¶¶ 8-9, 11-13 (App. 2010) (affirming both
findings of lack of good cause where father reported he was misinformed
regarding the time of the hearing and had just finished driving 1100 miles,
and where mother argued she had to arrange her own transportation and
was only thirty minutes late); Adrian E., 215 Ariz. at 101-02, ¶ 19 (same
where parent testified he lost the notice and could not recall the dates set
for trial).

                              CONCLUSION

¶10           The juvenile court’s order terminating Mother’s parental
rights to Child is affirmed.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        5